          Case 1:19-cv-10470-GAO Document 2 Filed 03/13/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                            )
ELIASSEN GROUP, LLC and                     )
EG LIFE SCIENCES LLC,                       )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )       Civil Action No. 1:19-cv-10470
                                            )
JAYNE GILL and GLENN HAEGLE,                )
                                            )
       Defendants.                          )
                                            )


                      CORPORATE DISCLOSURE STATEMENT OF
                         PLAINTIFF ELIASSEN GROUP, LLC

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Eliassen Group,

LLC discloses that it is a Limited Liability Company organized under the laws of the State of

Delaware. Eliassen Group, LLC has no parent corporation and there is no publicly held

corporation that owns more than 10% of the company.

                                            Respectfully submitted,

                                            ELIASSEN GROUP, LLC,

                                            By its attorneys,

                                             /s/ Christopher R. O’Hara
                                            Christopher R. O’Hara (BBO #548611)
                                            cohara@toddweld.com
                                            Suzanne Elovecky (BBO # 670047)
                                            selovecky@toddweld.com
                                            TODD & WELD LLP
                                            One Federal Street, 27th Floor
                                            Boston, MA 02110
Dated: March 13, 2019                       (617) 720-2626
            Case 1:19-cv-10470-GAO Document 2 Filed 03/13/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE
        I, Christopher R. O’Hara hereby certify that this document has been filed through the
ECF system, will be sent electronically to the registered participants as identified on the notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on this date.

                                                      /s/ Christopher R. O’Hara
                                                      Christopher R. O’Hara
Dated: March 13, 2019




                                                 2

4824-9749-0058, v. 1
